213 S.W.3d 2 (2005)
Melton SMITH, Appellant,
v.
STATE of Arkansas, Appellee,
No. CR 05-348.
Supreme Court of Arkansas.
September 15, 2005.
Cross, Kearney & McKissic, PLLC, by: Jesse L. Kearney, for appellant.
No response.
PER CURIAM.
Appellant is represented in this appeal by Jesse L. Kearney. The original deadline to file appellant's brief was May 9, 2005. Counsel requested and received a forty-five day extension to file the brief, up to and including June 23, 2005. On June *3 23, 2005, appellant attempted to file another motion for an extension of time to file the brief, but he was informed that the earlier extension was a final one, and that he should instead file a motion to file belated brief. He attempted to file appellant's brief, along with this motion, on July 11, 2005. The brief was tendered, but rejected by our Supreme Court Clerk, because it was belated and it was deficient in the following respects: (1) it did not conform to the requirements of Ark. Sup.Ct. R. 4-2; (2) there was no reference to the abstract and/or Addendum in the statement of the case or argument; (3) there was no reference to the record in the index of Addendum; (4) it was numbered incorrectly; (5) witnesses were not listed in the table of contents; (5) pleadings were abstracted; and (6) it contained no Addendum.
The motion to file belated brief is granted. Appellant has fifteen days from the date of this per curiam to file a substituted brief in compliance with the rules of this court.
A copy of this per curiam is forwarded to the Committee on Professional Conduct.